OPINION OF THE COURT
Per Curiam.
Respondent, Walter J. Licata, was admitted to the practice of law by this court on December 9, 1963. On April 7, 1992, *155respondent entered a guilty plea in the United States District Court for the Western District of New York to three misdemeanor counts of filing false tax returns (26 USC § 7207). As a result of respondent’s guilty pleas, we suspended him on April 21, 1992 on the ground that he had been convicted of a serious crime (Matter of Licata, — AD2d — [4th Dept, June 5, 1992]; see, Judiciary Law § 90 [4] [f]) and ordered him to show cause why a final order of censure, suspension or disbarment should not be entered (see, Judiciary Law § 90 [4] [g]).
Respondent has admitted the crimes of which he was convicted, has expressed remorse and has paid all income taxes that he should previously have paid plus interest and penalties. He has cooperated fully with the Grievance Committee and this court throughout these proceedings, and we are satisfied that his misconduct will not be repeated. Except for this misconduct, respondent has had an unblemished reputation in the practice of law for more than 28 years.
We conclude, after consideration of the mitigating circumstances, that respondent should be suspended for six months commencing April 21, 1992 and until further order of the court.
Denman, P. J., Callahan, Green, Balio and Lawton, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (h).